             Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 1 of 9



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                   UNITED STATES DISTRICT COURT

16                                            DISTRICT OF NEVADA
17   CRISTINE BLACKMAN,                                Case No.: 2:18-cv-02177-JCM-NJK
18
                      Plaintiff,
19                                                     [PROPOSED] STIPULATED
     vs.
20                                                     PROTECTIVE ORDER
     OCWEN       LOAN    SERVICING LLC;
21
     EXPERIAN INFORMATION SOLUTIONS,
22   INC.; and TRANS UNION LLC,

23                    Defendants.

24
             IT IS HEREBY STIPULATED by and between Plaintiff Cristine Blackman (“Plaintiff”)
25
     and Defendants Ocwen Loan Servicing LLC (“Ocwen”); Experian Information Solutions, Inc.
26
     (“Experian”); and TransUnion LLC (“TransUnion”) (collectively, the “Parties”), by and through
27
     their counsel of record, as follows:
28
     [Proposed] Stipulated Protective Order - 1
                 Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 2 of 9



   1
                 WHEREAS, documents and information have been and may be sought, produced or
   2
        exhibited by and among the parties to this action relating to trade secrets, confidential research,
   3
        development, technology or other proprietary information belonging to the defendants and/or
   4
        personal income, credit and other confidential information of Plaintiff.
   5
                 THEREFORE, an Order of this Court protecting such confidential information shall be and
   6
        hereby is made by this Court on the following terms:
   7
                 1.      This Order shall govern the use, handling and disclosure of all documents,
   8
        testimony or information produced or given in this action which are designated to be subject to
   9

  10
        this Order in accordance with the terms hereof.

  11             2.      Any party or non-party producing or filing documents or other materials in this

  12    action may designate such materials and the information contained therein subject to this Order by

  13    typing or stamping on the front of the document, or on the portion(s) of the document for which

  14    confidential treatment is designated, “Confidential.”

  15             3.      To the extent any motions, briefs, pleadings, deposition transcripts, or other papers
  16   to be filed with the Court incorporate documents or information subject to this Order, the party
See
  17 order  issued
       filing such papers shall designate such materials, or portions thereof, as “Confidential,” and shall
concurrently herewith
  18 file them with the clerk under seal; provided, however, that a copy of such filing having the

  19    confidential information deleted therefrom may be made part of the public record. Any party filing
  20    any document under seal must comply with the requirements of Local Rules.
  21
                 4.      All documents, transcripts, or other materials subject to this Order, and all
  22
        information derived therefrom (including, but not limited to, all testimony, deposition, or
  23
        otherwise, that refers, reflects or otherwise discusses any information designated Confidential
  24
        hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, Trans
  25
        Union, and Equifax for commercial or competitive purposes or for any purpose whatsoever other
  26
        than solely for the preparation and trial of this action in accordance with the provisions of this
  27
        Order.
  28
        [Proposed] Stipulated Protective Order - 2
             Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 3 of 9



1
             5.       All depositions or portions of depositions taken in this action that contain
2
     confidential information may be designated as “Confidential” and thereby obtain the protections
3
     accorded other confidential information. The parties shall have twenty-one (21) days from the date
4
     a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,
5
     whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”
6
     Until such time, all deposition testimony shall be treated as confidential information. To the extent
7
     any designations are made on the record during the deposition, the designating party need not serve
8
     a notice re-designating those portions of the transcript as confidential information. Any party may
9

10
     challenge any such designation in accordance with Paragraph 13 of this Order.

11           6.       Except with the prior written consent of the individual or entity designating a

12   document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any

13   document, transcript or pleading given “Confidential” treatment under this Order, and any

14   information contained in, or derived from any such materials (including but not limited to, all

15   deposition testimony that refers, reflects or otherwise discusses any information designated
16   confidential hereunder) may not be disclosed other than in accordance with this Order and may
17   not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this litigation;
18   (c) counsel for the parties, whether retained counsel or in-house counsel and employees of counsel
19   assigned to assist such counsel in the preparation of this litigation; (d) fact witnesses subject to a
20   proffer to the Court or a stipulation of the parties that such witnesses need to know such
21
     information; (e) present or former employees of the producing party in connection with their
22
     depositions in this action (provided that no former employees shall be shown documents prepared
23
     after the date of his or her departure); and (f) experts specifically retained as consultants or expert
24
     witnesses in connection with this litigation.
25
             7.       Documents produced pursuant to this Order shall not be made available to any
26
     person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed to
27
     be bound by its terms, and signed the attached Declaration of Compliance.
28
     [Proposed] Stipulated Protective Order - 3
              Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 4 of 9



1
              8.      Third parties who are the subject of discovery requests, subpoenas or depositions
2
     in this case may take advantage of the provisions of this Protective Order by providing the parties
3
     with written notice that they intend to comply with and be bound by the terms of this Protective
4
     Order.
5
              9.      All persons receiving any or all documents produced pursuant to this Order shall
6
     be advised of their confidential nature. All persons to whom confidential information and/or
7
     documents are disclosed are hereby enjoined from disclosing same to any person except as
8
     provided herein and are further enjoined from using same except in the preparation for and trial of
9

10
     the above-captioned action between the named parties thereto. No person receiving or reviewing

11   such confidential documents, information or transcript shall disseminate or disclose them to any

12   person other than those described above in Paragraph 6 and for the purposes specified, and in no

13   event, shall such person make any other use of such document or transcript.

14            10.     Nothing in this Order shall prevent a party from using at trial any information or

15   materials designated “Confidential.”
16            11.     This Order has been agreed to by the parties to facilitate discovery and the
17   production of relevant evidence in this action. Neither the entry of this Order, nor the designation
18   of any information, document, or the like as “Confidential,” nor the failure to make such
19   designation, shall constitute evidence with respect to any issue in this action.
20            12.     Inadvertent failure to designate any document, transcript, or other materials
21
     “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality pursuant
22
     to this Order, so long as a claim of confidentiality is promptly asserted after discovery of the
23
     inadvertent failure. If a party designates a document as “Confidential” after it was initially
24
     produced, the receiving party, on notification of the designation, must make a reasonable effort to
25
     assure that the document is treated in accordance with the provisions of this Order, and upon
26
     request from the producing party certify that the designated documents have been maintained as
27
     confidential information.
28
     [Proposed] Stipulated Protective Order - 4
             Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 5 of 9



 1
             13.      If any party objects to any designation of any materials as “Confidential,” the
 2
     parties shall attempt in good faith to resolve such objection by agreement. If the parties cannot
 3
     resolve their objections by agreement, the party objecting to the designation may seek the
 4
     assistance of the Court. A party shall have thirty (30) days from the time a “Confidential”
 5
     designation is made to challenge the propriety of the designation. Until an objection has been
 6
     resolved by agreement of counsel or by order of the Court, the materials shall be treated as
 7
     Confidential and subject to this Order.
 8
             14.      Within sixty (60) days after the final termination of this litigation, all documents,
 9

10
     transcripts, or other materials afforded confidential treatment pursuant to this Order, including any

11   extracts, summaries or compilations taken therefrom, but excluding any materials which in the

12   good faith judgment of counsel are work product materials, shall be returned to the Producing

13   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.

14           15.      The designating party shall have the burden of proving that any document

15   designated as CONFIDENTIAL is entitled to such protection.
16           16.      Nothing herein shall affect or restrict the rights of any party with respect to its own
17   documents or to the information obtained or developed independently of documents, transcripts
18   and materials afforded confidential treatment pursuant to this Order.
19           17.      The Court retains the right to allow disclosure of any subject covered by this
20   stipulation or to modify this stipulation at any time in the interest of justice.
21
             18.      If the sole ground for a motion to seal is that the opposing party (or non-party) has
22
     designated a document as subject to protection pursuant to the stipulated protective order, the
23
     movant must notify the opposing party (or non-party) at least five judicial days prior to filing the
24
     designated document. The designating party must then make a good faith determination if the
25
See relevant standard for sealing is met. To the extent the designating party does not believe the
    order issued
concurrently
26            herewith
    relevant standard for sealing can be met, it shall indicate that the document may be filed publicly
27
     no later than four judicial days after receiving notice of the intended filing. To the extent the
28
     [Proposed] Stipulated Protective Order - 5
             Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 6 of 9



1
     designating party believes the relevant standard for sealing can be met, it shall provide a
2
     declaration supporting that assertion no later than four judicial days after receiving notice of the
3
     intended filing. The filing party shall then attach that declaration to its motion to seal the designated
4
     material. If the designating party fails to provide such a declaration in support of the motion to
5
     seal, the filing party shall file a motion to seal so indicating and the Court may order the document
6
     filed in the public record. In the event of an emergency motion, these procedures shall not apply.
7

8
             IT IS SO STIPULATED.
9            Dated January 4, 2019
10    KNEPPER & CLARK LLC                                NAYLOR & BRASTER
11    /s/ Shaina R. Plaksin                              /s/ Andrew J. Sharples
12    Matthew I. Knepper, Esq.                           Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 9982
13    Miles N. Clark, Esq.                               Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                               Nevada Bar No. 12866
14
      Shaina R. Plaksin, Esq.                            1050 Indigo Drive, Suite 200
15    Nevada Bar No. 13935                               Las Vegas, NV 89145
      10040 W. Cheyenne Ave., Suite 170-109              Email: jbraster@nblawnv.com
16    Las Vegas, NV 89129                                Email: asharples@nblawnv.com
      Email: matthew.knepper@knepperclark.com
17
      Email: miles.clark@knepperclark.com                JONES DAY
      Email: shaina.plaksin@knepperclark.com             Katherine A. Neben, Esq.
18
                                                         Nevada Bar No. 14590
19    David H. Krieger, Esq.                             3161 Michelson Drive
      Nevada Bar No. 9086                                Irvine, CA 92612
20                                                       Email: kneben@jonesday.com
      HAINES & KRIEGER, LLC
      8985 S. Eastern Avenue, Suite 350                  Counsel for Defendant
21
      Henderson, NV 89123                                Experian Information Solutions, Inc.
22    dkrieger@hainesandkrieger.com
      Counsel for Plaintiff
23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 6
             Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 7 of 9



1     ALVERSON TAYLOR & SANDERS                          BROWNSTEIN HYATT FARBER SCHRECK
2
      /s/ Trevor Waite                                   /s/ Arthur Zorio
3     Kurt Bonds, Esq.                                   Arthur Zorio, Esq.
      Nevada Bar No. 6228                                Email: azorio@bhfs.com
4     Trevor Waite, Esq.
      Nevada Bar No. 13779                               BRYAN CAVE LEIGHTON PAISNER
5
      6605 Grand Montecito Pkwy., Suite 200              Daniel P. Crane
6     Las Vegas, NV 89149                                Email: dan.crane@bclplaw.com
      Email: kbonds@alversontaylor.com
7     Email: twaite@alversontaylor.com                   Counsel for Defendant
      Counsel for Defendant                              Ocwen Loan Servicing LLC
8
      Trans Union LLC
9

10                                                         Blackman v. Ocwen Loan Servicing LLC et al
                                                                    Case No. 2:18-cv-02177-JCM-NJK
11

12
                                                  ORDER GRANTING
13
                                     STIPULATED PROTECTIVE ORDER
14

15
     IT IS SO ORDERED.
16

17
              January 7, 2019
      Dated: __________, _____
18                                                       UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 7
              Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 8 of 9



1
                                                  EXHIBIT A
2
                                      DECLARATION OF COMPLIANCE
3
                                 Blackman v. Ocwen Loan Servicing LLC et al
4
                                United States District Court, District of Nevada
5                                     Case No. 2:18-cv-02177-JCM-NJK

6
              I, _____________________________________, declare as follows:
7
              1.      My address is ________________________________________________.
8
              2.      My present employer is ________________________________________.
9
              3.      My present occupation or job description is _________________________.
10
              4       I have received a copy of the Stipulated Protective Order entered in this action on
11
     _______________, 20___.
12
              5.      I have carefully read and understand the provisions of this Stipulated Protective
13
     Order.
14
              6.      I will comply with all provisions of this Stipulated Protective Order.
15

16
              7.      I will hold in confidence and will not disclose to anyone not qualified under the

17   Stipulated Protective Order, any information, documents or other materials produced subject to

18   this Stipulated Protective Order.

19            8.      I will use such information, documents or other materials produced subject to this

20   Stipulated Protective Order only for purposes of this present action.

21            9.      Upon termination of this action, or upon request, I will return and deliver all
22   information, documents or other materials produced subject to this Stipulated Protective Order,
23   and all documents or things which I have prepared relating to the information, documents or other
24   materials that are subject to the Stipulated Protective Order, to my counsel in this action, or to
25   counsel for the party by whom I am employed or retained or from whom I received the documents.
26

27
     ///
28
     [Proposed] Stipulated Protective Order - 8
             Case 2:18-cv-02177-JCM-NJK Document 19 Filed 01/04/19 Page 9 of 9



1
             10.      I hereby submit to the jurisdiction of this Court for the purposes of enforcing the
2
     Stipulated Protective Order in this action. I declare under penalty of perjury under the laws of the
3
     United States that the following is true and correct.
4
             Executed this ____ day of _____________, 2018 at __________________.
5

6
                                                             _______________________________
7                                                            QUALIFIED PERSON

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 9
